UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6928



BRIAN MATTHEW TRACEY,

                                           Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-495-JFM)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges. and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Matthew Tracey, Appellant Pro Se. David Jonathan Taube, As-
sistant Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2